MANDATE

THE STATE OF TEXAS

TO THE 166TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 29, 2014, the cause upon appeal to
revise or reverse your judgment between

In the Interest of M.G.C., a Child, Appellant

V.



No. 04-14-00273-CV and Tr. Ct. No. 2014-CI-00323

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED. Costs of the appeal are taxed against appellant.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 7, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00273-CV

                                 In the Interest of M.G.C., a Child

                                                   v.



        (NO. 2014-CI-00323 IN 166TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
CLERK'S RECORD                     $78.00   UNKNOWN
REPORTER'S RECORD                 $507.00   PAID          PETITIONER
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          ROBERT F. GIER
INDIGENT                           $25.00   PAID          ROBERT F. GIER
FILING                            $100.00   PAID          ROBERT F. GIER
STATEWIDE EFILING FEE              $20.00   PAID          ROBERT F. GIER


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 7, 2015.

                                                        KEITH E. HOTTLE, CLERK


                                                        ____________________________
                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 3853